NOT DESIGNATED FOR PUBLICATION

                                          No. 122,109

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      STATE OF KANSAS,
                                          Appellee,

                                                v.

                                         ERIC BREWER,
                                           Appellant.


                                MEMORANDUM OPINION

       Appeal from Sedgwick District Court; CHRISTOPHER M. MAGANA, judge. Opinion filed July 24,
2020. Affirmed.


       Submitted for summary disposition under K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., BRUNS and SCHROEDER, JJ.


       PER CURIAM: Eric Brewer appeals the sentence imposed by the district court after
he was convicted of misdemeanor criminal damage to property. Brewer filed a motion for
summary disposition in lieu of briefing pursuant to Supreme Court Rule 7.041A (2020
Kan. S. Ct. R. 47), and the State did not contest the motion. As such, this appeal is ready
for decision.


       On appeal, Brewer contends that the district court erred in imposing a jail term of
six months and running the sentence consecutive to his sentence in another case. For the
reasons set forth in this opinion, we conclude that the district court did not err in
imposing Brewer's sentence. Thus, we affirm.


                                                1
                                            FACTS

       On September 5, 2019, Brewer pleaded guilty—pursuant to a plea agreement—to
an amended charge of criminal damage to property, a class B misdemeanor. See K.S.A.
2019 Supp. 21-5813(a)(1), (c)(3). In exchange, the State dismissed a pending charge of
aggravated assault against Brewer. On the same day, the district court accepted Brewer's
plea and found him guilty. Moreover, the district court sentenced Brewer to a six-month
sentence as agreed to by the parties. In doing so, the district court ordered the sentence to
run consecutive to a sentence in another Sedgwick County criminal case but concurrent
with three municipal case sentences.


                                          ANALYSIS

       On appeal, Brewer contends that the district court abused its discretion by
imposing a six-month sentence and by ordering that it run consecutive to another criminal
case. Nevertheless, Brewer candidly recognizes that the length of the sentence falls with
the parameters for a class B misdemeanor as set forth in K.S.A. 2019 Supp. 21-
6602(a)(2). As the Kansas Supreme Court has held, "[a] criminal sentence that is within
statutory limits will not be disturbed on appeal absent a showing of abuse of discretion or
vindictiveness on the part of the sentencing court." State v. Cooper, 275 Kan. 823, 827,
69 P.3d 559 (2003). Further, as a general rule, "it is within the trial court's sound
discretion to determine whether a sentence should run concurrent with or consecutive to
another sentence." State v. Jamison, 269 Kan. 564, 576, 7 P.3d 1204 (2000).


       Based on our review of the record, we find that the district court did not abuse its
discretion. When a district court's action is a discretionary one, we reverse for abuse of
that discretion only if the judicial action is arbitrary, fanciful, or unreasonable. In other
words, discretion is only abused when no reasonable person would agree with the
decision or if the judicial action is based on an error of law or fact. State v. Schaal, 305


                                               2
Kan. 445, 449, 383 P.3d 1284 (2016). The party asserting an abuse of discretion—in this
case Brewer—bears the burden of establishing such abuse. Schaal, 305 Kan. at 449.


       Here, Brewer simply argues that he believes that the district court erred. He does
not offer any legal or factual support for this position. Moreover, based on our review of
the record, we find that the district court considered and accepted the plea and sentence
agreed upon by the parties. Further, during the sentencing hearing, Brewer and his
attorney both confirmed that he agreed to the plea as well as to the imposition of a six-
month, consecutive prison sentence. Specifically, the record reflects:


                  "[THE COURT:] Ms. Bolden, I have been provided a proposed journal entry on
       this case indicating the State is amending the charges whereby the defendant is wishing to
       plead to amended charges of a Class B misdemeanor, criminal damage to property. That
       journal entry has been signed by counsel and by the defendant. The aggravated assault
       charge is being dismissed as part of that plea agreement under the journal entry. The
       agreement is for six months jail on the criminal damage to property forthwith running
       consecutive to the sentence in 18 CR 1962.


                  "Also in agreement that the defendant is in violation of his probation in 18 CR
       1962 by his plea in 19 CR 1213, and that . . . sentence would be six months and would
       run concurrent [with] three different municipal court sentences that he is apparently
       serving.


                  "Is that all correct, Ms. Bolden?


                  "MS. BOLDEN: Yes, Your Honor.


                  "THE COURT: And, Mr. Brewer, that is your understanding of the plea
       recommendations in this case?


                  ....




                                                      3
              "MR. BREWER: Yes, sir."


       Based on the record submitted for our review, we find that Brewer has failed to
establish that the district court abused its discretion in imposing a six-month sentence as
agreed upon by the parties. Likewise, we find that Brewer has failed to establish that the
district court abused its discretion by running the sentence consecutive to another
criminal sentence as also agreed to by the parties. We, therefore, conclude that, even if
we have appellate jurisdiction over this matter—which is questionable, the district court
did not err in sentencing Brewer.


       Affirmed.




                                             4